UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

ABDAL RAZAK ALI,
Petitioner,
v.

Civil Case No. 10-1020 (RJL)
BARACK OBAMA, et al.,

§€€@S€éé€

Resp0ndents.

CASE MANAGEMENT ORDER
(August 25, 2010)

Upon review of the relevant filings, the relevant law, and the entire record herein,
it is hereby ORDERED that the following procedures will govern the habeas corpus
proceedings for the petitioner in the above-captioned case and shall supersede any case
management orders previously entered in this case:'

I. PRE-HEARING PROCEDURES:

A. Filings: All classified filings made through the Court Security Office,
including the Govemment’s retum, petitioner’s traverse, and any motions,
shall be filed in duplicate and by 1100 p.m. on the due date.

B. Factual Returns: The Government shall produce retums according to the
schedule set forth at the August 19, 2010 Status Conference.z The
Govemment’s return shall include, at a minimum, the factual basis for
detention and a brief statement setting forth the Govemment’s legal basis
for detaining the petitioner. If the Govemment’s basis for detention is the
petitioner’s status as an "enemy combatant," the Govemment must provide
the definition of enemy combatant upon which it relies. If the
Govemment’s return fails to include a brief statement setting forth its legal
basis for detention, the Government will be required to file a supplement to

l This Case Management Order ("Cl\/IO") addresses procedural issues common to all the
Guantanamo Bay detainee habeas petitions before the Court and is substantially identical to the
CMO entered August 27, 2008 in Boumediene v. Bush, No. 04-cv-1 166. Where this CMO
deviates from CMO entered in Boumediene, it does so based either on the particular
circumstances of this case or the experience gained from the Boumea'iene case.

its return by a date set by the Court. In addition, the return may be
amended or supplemented only by leave of the Court for good cause
shown.

C. Unclassified Returns: The Government shall tile an unclassified version
of the return no later than two weeks after the filing date for the return set at
the August 19, 2010 Status Conference.

D. Discovery: Discovery may only be obtained by leave of the Court for good
cause shown. The petitioner requesting discovery must provide specific
reasons for the request in writing. Any request for discovery must: (l) be
narrowly tailored; (2) specify why the request is likely to produce evidence
both relevant and material to the petitioner’s case; (3) specify the nature of
the request (e.g., proposed interrogatories, requests for admission, or
requested documents); and (4) explain why the burden on the Govemment
to produce such evidence is neither unfairly disruptive nor unduly
burdensome to the Govemment. The Government has three (3) calendar
days to respond in writing to any discovery request. The Court may hold a
hearing at its discretion to hear arguments on the discovery request(s).

E. Exculpatory Evidence: The Govemment shall provide on an ongoing
basis any evidence contained in the material reviewed in developing the
return for the petitioner, and in preparation for the hearing for the
petitioner, that tends materially to undermine the Govemment’s theory as to
the lawfulness of the petitioner’s detention.

F. Traverse: The petitioner shall file a traverse in response to the
Govemment’s return. The traverse, including any amendments or
supplements, shall be filed according to the schedule set forth at the August
19, 2010 Status Conference. The traverse shall include, at a minimum, the
relevant facts in support of the petition and a succinct rebuttal of the
Govemment’s legal justification for detention.

G. Pre-Hearing Conference: The Court will hold a pre-hearing conference
prior to the habeas hearing on September 29, 2010, at 2:00 p.m. At this
conf`erence, counsel should be prepared to formulate and simplify the issues
of law and fact to be resolved at the habeas hearing, identifying areas of
agreement and dispute; explore evidentiary problems that may be expected
to arise at the habeas hearing; and identify witnesses and documents to be
presented at the habeas hearing.

2 Extensions of time from the deadlines set by the Court will be granted rarely and only for

good cause shown.

II.

HEARING PROCEDURES:

A.

Burden and Standard of Proof: The Govemment must establish, by a
preponderance of the evidence, the lawfulness of the petitioner’s detention.
The Government bears the ultimate burden of persuasion that the
petitioner’s detention is lawful.

Presumption in Favor of Govemment’s Evidence: The Court will
determine, as to any evidence introduced by the Government, whether a
presumption of accuracy and/or authenticity should be accorded the
evidence. The petitioner will be given an opportunity to rebut any such
presumption accorded the Govemment’s evidence.

Presentation of Evidence at the Habeas Hearing: The Govemment will
proceed first. At the completion of the Govemment’s presentation, the
petitioner may present evidence. At the close of petitioner’s case, the
Govemment may present either additional or rebuttal evidence. At the
close of all the evidence, each side may present closing argument as to the
lawfulness of the petitioner’s detention. If a party is permitted to present
live testimony during the habeas hearing, the opposing party will be
permitted to cross-examine those witnesses.

Hearsay: Hearsay evidence that is relevant and material to the lawfulness
of petitioner’s detention may be admissible. The opposing party will have
an opportunity to challenge the credibility and weight accorded any hearsay
evidence.

Petitioner’s Attendance at Proceedings: Although petitioners are
prohibited by law from listening to the classified portions of the hearing,
the Court will endeavor to provide them with telephonic access to any
unclassified portion of the hearing. At a minimum, the petitioner’s counsel
will have the opportunity to contact the petitioner by secure telephone on at
least one occasion prior to presenting its case.

SO ORDERED.

H¢i.»a.»/

)
/
RIcHARD@lEoN
United States District Judge